UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) þQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53446 PROPANC HEALTH GROUP CORPORATION (Exact name of registrant as specified in its charter) Delaware 33-0662986 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 576 Swan Street Richmond, VIC, 3121 Australia (Address of principal executive offices) 61 03 92084182 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Noþ State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. 72,003,276 shares of common stock as of February 10, 2012. EXPLANATORY NOTE The purpose of this Amendment No. 1 to Propanc Health Group Corporation’s Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2011, filed with the Securities and Exchange Commission onFebruary 21, 2012(the “Form 10-Q”), is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. PART II—OTHER INFORMATION ITEM 6. EXHIBITS. Exhibit Number Description CertificationofChief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. (1) CertificationofChief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. (1) Certification ofChief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act. (1) Certification ofChief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act . (1) 101.INS* XBRL Instance Document (2) 101.SCH* XBRL Schema Document (2) 101.CAL* XBRL Calculation Linkbase Document (2) 101.LAB* XBRL Label Linkbase Document (2) 101.PRE* XBRL Presentation Linkbase Document (2) 101.DEF* XBRL Definition Linkbase Document (2) These exhibits were previously included or incorporated by reference in Propanc Health Group Corporation’s Quarterly Report on Form 10-Q for the quarterly period ended December31, 2011, filed with the Securities and Exchange Commission on February 21, 2012. Filed herewith. * Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. PROPANC HEALTH GROUP CORPORATION Date: March 7, 2012 By: /s/ James Nathanielsz Name: James Nathanielsz Title: Chief Executive Officer, Chief Financial Officer and Chief Accounting Officer
